[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO STRIKE (NO. 110)
The defendant, Highland Capital Corporation motion to strike the second and third count of the plaintiffs' revised complaint dated October 6, 1994 is granted.
Black's Law Dictionary, 6 Ed. defines "induce" as follows:
    "To bring on or about, to affect, cause, to influence to an art or course of conduit, lead by persuasion or reasoning inate by motives, prevail on."
The use of the word "induce" does raise the claim in the second and third count to the level required by Weiss Associates, Inc. v. Wiederlight, 208 Conn. 525, 535-537. CT Page 11556
LAWRENCE L. HAUSER JUDGE